TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00424-CV




     In re Texas House Republican Caucus PAC, Senator Brandon Creighton (SD 4),
   Senator Larry Taylor (SD 11), Senator Pete Flores (SD 19), Rep. Cody Harris (HD 8),
      Justin Berry (HD 47), Rep. Phil King (HD 61), Rep. Phil Stephenson (HD 85),
   Rep. Candy Noble (HD 89), Rep. Dan Huberty (HD 127), Rep. Jim Murphy (HD 133),
           Rep. Valoree Swanson (HD 150), Republican Party of Harris County,
      Republican Party of Travis County, and Republican Party of Tarrant County




                                   ORIGINAL PROCEEDING



                            MEMORANDUM OPINION


               Relators filed their petition for writ of mandamus three days after the statutory

deadline to have ineligible candidates’ names omitted from the ballot. See Tex. Elec. Code

§ 145.035; see also id. § 145.039 (“If a candidate dies or is declared ineligible after the 74th day

before election day, the candidate’s name shall be placed on the ballot.”). Relevant here, the

74th day before election day was August 21, 2020. Accordingly, the petition for writ of

mandamus is dismissed as moot. See In re The National Republican Congressional Committee,

Nos. 03-20-00421-CV & 03-20-00422-CV, --- S.W.3d --- (Tex. App.—Austin Aug. 25, 2020,

orig. proceeding).
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Baker and Kelly
 Dissenting Opinion by Chief Justice Rose

Filed: August 25, 2020




                                               2